ORDER

PER CURIAM.
Plaintiff Aaron J. Thieret appeals the judgment dismissing his negligence action against Defendants Lonita and Richard Baer for failure to state a claim upon which relief can be granted. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).